        Case: 1:21-cv-01993 Document #: 21 Filed: 08/26/21 Page 1 of 2 PageID #:80




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOSE AVINA, on behalf of himself and                   )
a class,                                               )
                                                       )
                                  PLAINTIFF,           )       Case No. 21-cv-01993
                                                       )
                      v.                               )       Hon. Franklin U. Valderrama
                                                       )
QUALIA COLLECTION SERVICES                             )
                                                       )
                                  DEFENDANT.           )



                                            Status Report
  I.      Progress of Discovery

             A. Both parties have issued written discovery, but the parties have agreed to

                 mutually extend response deadlines pending the Court’s ruling on Plaintiff’s

                 motion to remand.

             B. Parties have not yet begun oral discovery. The parties anticipate beginning oral

                 discovery after written discovery if the Court denies Plaintiff’s motion to remand.

 II.      Settlement Conference

             A. The parties are not interested in a settlement conference at this time.

       Dated: August 26, 2021




                                      [signatures on following page]
     Case: 1:21-cv-01993 Document #: 21 Filed: 08/26/21 Page 2 of 2 PageID #:81




 Counsel for Plaintiff                               Counsel for Defendant

 s/ Daniel Brown                                     s/ Brendan H. Little
 Daniel Brown                                        Brendan H. Little
 Main Street Attorney, LLC                           Lippes Mathias Wexler Friedman LLP
 PO Box 247                                          50 Fountain Plaza, Suite 1700
 Chicago, IL 60690                                   Buffalo, NY 14202
 P: (773) 453-7410                                   blittle@lippes.com
 E:daniel@mainstreetattorney.com                     Ph: (716) 853-5100
                                                     blittle@lippes.com
 Celetha Chatman
 Michael Wood
 Community Lawyers, LLC.
 980 N. Michigan Avenue, Suite 1400
 Chicago, IL 60611
 Ph: (312)757-1880
 Fx: (312)476-1362
 cchatman@communitylawyersgroup.com
 mwood@communitylawyersgroup.com




                                CERTIFICATE OF SERVICE

       I, Daniel Brown, an attorney, hereby certify that on August 26, 2021, I electronically filed

the foregoing document using the CM/ECF system, which will send notification of such filing to

all attorneys of record.

                                             /s/ Daniel Brown
                                             Daniel Brown
